ING Life Insurance and Annuity Company and its Variable Annuity Account C OPPORTUNITY PLUS Supplement dated December 17, 2013 to the Contract Prospectus and Contract Prospectus Summary, each dated May 1, 2013, as amended The following information updates and amends certain information contained in your variable annuity Contract Prospectus and Contract Prospectus Summary. Please read it carefully and keep it with your current Contract Prospectus and Contract Prospectus Summary for future reference. IMPORTANT INFORMATION REGARDING THE ING PIMCO HIGH YIELD PORTFOLIO Please Note: The following information only affects you if you currently invest in or plan to invest in the subaccount that corresponds to the ING PIMCO High Yield Portfolio. Effective on or about the close of business on or about February 4, 2014 , the ING PIMCO High Yield Portfolio will: • Change its name to ING High Yield Portfolio; • Change its investment subadviser to ING Investment Management Co. LLC; and • Change its investment objective to “Seeks to provide investors with a high level of current income and total return.” Information in your Contract Prospectus and Contract Prospectus Summary regarding the ING PIMCO High Yield Portfolio is changed accordingly. MORE INFORMATION IS AVAILABLE More information about the funds available through your contract, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each fund. You may obtain these documents by contacting your local representative or by writing or calling the Company at: For all regular mail , please use: Opportunity Plus Service Center ING National Trust
